        Case 1:21-cv-00667-NONE-JLT Document 16 Filed 07/27/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   DAMARIS ROMAN and JONNIE CORINA                         CASE NO. 1:21-cv-00667-NONE-JLT
     III, individually and on behalf of other persons
12   similarly situated,                                     [PROPOSED] ORDER GRANTING
                                                             STIPULATION REGARDING CASE
13                          Plaintiffs,                      SCHEDULE IN LIGHT OF DECISION IN
                                                             FERRA V. LOEWS HOLLYWOOD HOTEL,
14          v.                                               LLC

15   AMAZON.COM SERVICES, LLC,                               (Doc. 15)
     a Delaware limited liability company; and
16   DOES 1-50, inclusive,

17                          Defendants.

18

19          Based upon the stipulation of the parties, the Court ORDERS:

20          1. If Plaintiffs do not stipulate to a transfer, Defendant will file its Motion to Transfer, Stay,

21               or Dismiss (“Motion”) on September 3, 2021;

22          2. Plaintiffs’ deadline to file their Opposition to the Motion shall be September 24, 2021;

23          3. Defendant’s deadline to file its Reply in support of the Motion shall be October 8, 2021;

24          4. The Motion’s noticed hearing date shall be October 15, 2021; and

25          5. In the event the matter is not transferred, stayed, or dismissed in its entirety after the hearing

26               on Defendant’s Motion, the Parties’ Rule 26(f) scheduling conference shall take place no

27               later than 15 days following the Court’s order on Amazon’s Motion, with a complete Joint

28               Scheduling Report to be submitted to the Court no later than 7 days after the conference, if



                                                         1
                   Case 1:21-cv-00667-NONE-JLT Document 16 Filed 07/27/21 Page 2 of 2

            1               any.

            2
                 IT IS SO ORDERED.
            3

            4      Dated:     July 27, 2021               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP
